Kupferman, J. P., dissents in part in a memorandum, as follows:
I dissent *700only from that portion of the determination which suggests that the matter should have been heard by Mr. Justice Gomez rather than by Mr. Justice Blyn. CPLR 2221 provides an exception from reference to the Judge who signed the order if "he is for any reason unable to hear” (emphasis added). Judge Blyn being the Judge who presides in Part VB having to do with matrimonial matters (with Judge Gomez otherwise engaged in the trial of criminal matters), it was logical that the matter should have come before him.